Citation Nr: 1202857	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-34 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. Loucks


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from June 1996 to June 2000, from April to June 2005 and from December 2005 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a March 2011 Travel Board hearing.

At a subsequent date in March 2011, the Veteran submitted additional private medical records along with a waiver of initial RO review of that evidence.  See 38 C.F.R. § 20.1304 (2011).  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran is currently diagnosed with dysthymic disorder, which is linked by competent medical evidence to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for establishing service connection for dysthymic disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the grant of service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder, no further discussion of VCAA compliance is necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After a review of the evidence of record, the Board has determined that the Veteran is entitled to service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder. 

The service treatment records during the Veteran's first period of active duty are negative for any findings, treatment or diagnosis of a psychiatric disorder.  On a service examination in December 2004, his psychiatric system was normal and he denied psychiatric symptoms.  Service treatment records during the Veteran's last period of active service show that he was evaluated for complaints of depression and anxiety.  Specifically, in a March 2006 VA treatment record, it was noted that in February 2006, the Veteran was sent for field training and that shortly thereafter he reported to his commanding officer that he was "not feeling good" and subsequently underwent psychiatric evaluations.  The Veteran had reported a history of depressed mood which he believed originated during his first period of active service, and possibly even earlier such as in his teenage years.  He also reported that in 2002 he sought outpatient psychiatric treatment and that he attended a couple of counseling sessions for clinical depression, but that he was not prescribed any medication due to lack of insurance.  The diagnostic impression was dysthymic disorder.  

At an April 2006 medical board evaluation, the Veteran reported that he was in his usual state of good health until his activation in December 2005 when he was sent into field training and he "just didn't feel right."  He met a senior independent duty corpsman who evaluated him in February 2006.  After this evaluation his weapons card was pulled and he was demobilized.  He noted that his depression continued to get more intense as time progressed.  The medical board diagnosis was major depressive disorder and rule-out attention deficit hyperactivity disorder (ADHD) and dysthymic disorder.  The medical board recommended that the Veteran continue to receive psychotherapy and psychopharmacological treatment at the VA Medical Center.  It was further recommended that the Veteran be assigned to limited duty or temporary not physically qualified status pending successful treatment of his depression.  

The Veteran was provided with a VA mental disorders examination in March 2008.  The Veteran reported that during his last activation in December 2005, he was sent to Twenty Nine Palms for three months of training in preparation for deployment to Iraq but that he could not complete the training.  He stated that he "broke down" and that he "couldn't keep it together."  He also reported that he probably had anxiety and depression problems before his activation, but it was nothing noticeable or strong. 

The examining psychologist recorded a history provided by the Veteran and performed a mental status examination.  The Veteran was diagnosed with dysthymic disorder.  The examiner noted that the Veteran indicated a history of depressive disorder and that the depressive symptoms may have occurred prior to military service.  The examiner felt that at the present time, the Veteran continued to show some very mild depressive symptoms which appear to be related to those symptoms first experienced and diagnosed while in service.  It was further reported that while the Veteran was currently improved from his initial presentation of depression and his current medication appeared to be relatively effective, there had been no overall remission of symptoms since the diagnosis of depression at the end of 2005.

The Veteran testified at the March 2011 Travel Board hearing that while he sought counseling in 2002, it was for only a couple of sessions and he was not actually diagnosed with depression at that point.

After a review of the evidence of record, the Board has determined that the Veteran is entitled to service connection for the diagnosed dysthymic disorder.  While the Veteran has reported having symptoms of depression prior to service, there is no evidence of a clinical diagnosis of a psychiatric disorder prior to any active duty service.  To overcome the presumption of soundness, the evidence must clearly and unmistakably show the condition existed prior to service.  The evidence suggesting the condition preexisted service does not rise to that standard.  The first evidence of a diagnosed psychiatric disorder was during his last period of service.  In March 2008, the Veteran was diagnosed by a VA examiner with dysthymic disorder which was related to his diagnosis of depression during active service.  There is no opinion of record to the contrary.  Thus, after resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a grant of service connection for an acquired psychiatric disorder, diagnosed by the VA examiner as dysthymic disorder. 
   


ORDER

Entitlement to service connection for dysthymic disorder is granted. 


REMAND

The Veteran's claim of service connection for a back disability warrants further development. 

The Veteran contends that he injured his back during service in 2006.  He states that while playing volleyball he suffered broken ribs that he believes have resulted in his back disability.  

In this case, the Veteran's service treatment records during the Veteran's first period of active service are negative for any findings or treatment of a back disability.  However, a VA treatment record dated in November 2006 during the Veteran's last period of active service shows that the Veteran complained of recurrent low back pain.  He reported a history of frequent recurring low back pain episodes since being involved in a motor vehicle accident in 2001.  He indicated that he did not suffer a fracture in the motor vehicle accident and that in 2002 or 2003 he had an x-ray of his spine at the UPMC in Cranberry which was "okay."  The diagnosis was acute exacerbation of chronic recurrent mechanical low back pain, without radiculopathy.  

In a May 2007 VA treatment report, it was noted that the an x-ray of the thoracic spine revealed slight flattening of the superior aspect T8 and T9 vertebral bodes, secondary to remote fractures.  Degenerative disc disease was present at T5-T6.  The assessment was acute exacerbation of chronic mechanical thoracic back pain, status post motor vehicle accident in 2001, likely due to degenerative disc disease and old vertebral fractures, with symptoms suggesting muscle spasm.

During his hearing, he testified that he did not injure his back in the accident, but only suffered a wrist injury.  He stated that he was in the reserves at the time of the accident.  It is unclear whether he contends that he was on active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) at the time of the accident.  He should be asked to clarify this on remand.  Following the Veteran's response, verification of any identified period of ACDUTRA or INACDUTRA should be accomplished through official sources.

Moreover, the Veteran has indicated that he received treatment for injuries sustained in the motorcycle accident in 2001 at the Denver County Hospital.  Treatment records from Denver County Hospital are not of record.  Also, treatment records, to include x-ray reports from 2002 or 2003, from UPMC Cranberry, are not of record.  The RO/AMC should attempt to retrieve records from these facilities.  Finally, the Veteran reported that he sought treatment for his rib injury at Sewickley Hospital.  An attempt to obtain these records should also be made.  

The Veteran underwent a VA examination in March 2008 and was diagnosed with remote fractures of T8-T9 and degenerative disc disease of T5-T6.  However, the examiner did not provide a nexus statement.  Accordingly, the Board finds that a remand of the service connection claim is necessary to obtain an additional opinion.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The claims file includes VA outpatient treatment records from the Pittsburgh VAMC dated through September 2007.  The Veteran has testified that he currently receives treatment at the VA facility in Indianapolis. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide fully completed release forms for the following providers: Denver County Hospital for treatment in 2001, UPMC Cranberry for x-rays of his spine in 2002 or 2003, and Sewickley Hospital for treatment of his rib fractures.  After securing the necessary and properly completed releases, the RO/AMC should request the records identified and associate them the claims file.  The Veteran should be notified of any unsuccessful attempts to obtain the records requested.

2.  The RO/AMC should obtain from the Pittsburgh VA Medical Center and Indianapolis VA Medical Center all records of evaluation and/or treatment for the Veteran's back since September 2007.  The Veteran should be notified of any unsuccessful attempts to obtain the records requested.

3.  Ask the Veteran whether his motor vehicle accident in 2001 occurred during a period of ACDUTRA or INACDUTRA and if so, to provide the dates of such period.  If the Veteran responds affirmatively, attempt to verify the period through official sources. 

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed. Based upon the claims folder review and the examination results, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current back disability arose during any of the Veteran's period of active service (to include the back complaints noted in November 2006) or are otherwise related to such service.  If in response to the above development the RO/AMC determines that the Veteran suffered a back disability or injury during a verified period of ACDUTRA or INACDUTRA, then the examiner should be asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability is attributable to the verified period of ACDUTRA or INACDUTRA.  

The medical basis for the conclusions reached should be provided.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


